Case 2:20-cv-09941-DSF Document 4 Filed 11/04/20 Page 1 of 1 Page ID #:26

                                                                        JS-6



                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA




  UNITED STATES OF AMERICA,           CV 20-9941 DSF
      Plaintiff,
                                      JUDGMENT
                   v.

  CARLOS JONATHAN
  GONZALEZ BECERRA,
      Defendant.



         The Court having denied Defendant’s Motion under 28 U.S.C. §
 2255,

    IT IS ORDERED AND ADJUDGED that Defendant’s sentence is not
 vacated, set aside, or corrected.

    IT IS SO ORDERED.



  Date: November 4, 2020              ___________________________
                                      Dale S. Fischer
                                      United States District Judge
